district court for trial. Petitioner later appeared in district court for the
                appointment of counsel after his retained attorney withdrew from
                representation. After petitioner thanked the district court for appointing
                new counsel, the district court informed the petitioner, "You're remanded.
                Thank you. An attitude like that, you can sit in jail." Petitioner remained
                in jail for fifteen days without bail. Upon petitioner's motion for setting of
                reasonable bail, the district court reiterated that petitioner had a "terrible
                attitude in court." Petitioner apologized. The district court then denied
                petitioner's request for bail citing his prior narcotics-related convictions,
                failure to appear in court twelve years earlier in a different case, and prior
                use of multiple social security numbers and aliases. After petitioner's
                court appointed public defender made a second request for bail to be set,
                the district court set bail at $1,000,000. At a subsequent hearing to stay
                the proceedings so that the petitioner could file this petition, the district
                court instructed petitioner's counsel to make sure to inform this court
                about petitioner's "attitude" in district court.
                             The Nevada Constitution guarantees the people of Nevada the
                right to bail in non-capital offenses and prohibits the district court from
                imposing excessive bail. See Nev. Const. art. 1, §§ 6 and 7; see also NRS
                178.484(1) ("[A] person arrested for an offense other than murder of the
                first degree must be admitted to bail." (emphasis added)); St. Pierre v.
                Sheriff, 90 Nev. 282, 286, 524 P.2d 1278, 1280 (1974) ("[O]ur Constitution
                does not encompass inclusion of a non-capital offense as non-bailable.").
                "This traditional right to freedom before conviction permits the
                unhampered preparation of a defense, and serves to prevent the infliction
                of punishment prior to conviction." Stack v. Boyle, 342 U.S. 1, 4 (1951). In
                deciding a reasonable amount for bail the district court may consider "the

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


                     11,
                nature of the offense charged, the penalty which may be inflicted, the
                probability of the appearance of the accused, his pecuniary condition, his
                character and reputation, and the circumstances surrounding the case
                relative to the likelihood of conviction."   Ex parte Jagles and Varnes, 44
                Nev. 370, 195 P. 808 (1921); see also NRS 178.498; NRS 178.4853.
                However, "Po] ail must not be. . . more than the accused can reasonably be
                expected under the circumstances to give, for if so it is substantially a
                denial of bail." Ex parte Malley, 50 Nev. 248, 253, 256 P. 512, 514 (1927).
                            Our review of the record reveals that the district court
                violated the Nevada Constitution in two ways. It denied the petitioner
                bail for fifteen days and then imposed a bail amount which greatly
                exceeded the amount the petitioner could reasonably be expected to pay.
                As the real party in interest notes in its answering brief, the district court
                imposed a bail amount that was fifty times greater than the Clark County
                standard bail schedule for category B felonies. In light of the district
                court's failure to consider all of the relevant factors, see NRS 178.498, its
                stated reason for remanding petitioner to custody, petitioner's indigent
                status, and the amount of bail, we can only conclude that the district court
                was attempting to punish petitioner for his attitude without utilizing the
                procedures provided for in Nevada law. See NRS 22.030(1) (explaining
                when a person may be punished summarily for contempt); NRS 22.010
                (defining contempt). For these reasons, we conclude that the district court
                manifestly abused its discretion by remanding petitioner to custody
                without bail for fifteen days and imposing excessive bail. See State v.
                Dist. Ct. (Armstrong), 127 Nev.        , 267 P.3d 777, 779-80 (2011)
                (discussing when a writ of mandamus will issue). We therefore



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                district court to vacate its order setting bail at $1,000,000, set bail at the
                original amount imposed by the justice court, and recuse itself from
                presiding over this matter. 1




                                                    Hardesty


                                                                                     J.



                                                                                     J.



                cc:   Chief Judge, Eighth Judicial District
                      Hon. Doug Smith, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                     'The State is free to file a motion to increase bail, if warranted. See
                NRS 178.499 (requiring good cause).

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A